1/25/2021        Case: 1:20-cv-06316
                             Emages SCADocument
                                       Comprehensive#: 33-1 Filed:Adult
                                                    Community-based 02/03/21     Page |1Bureau
                                                                        Reentry Program  of 3 ofPageID     #:203
                                                                                                 Justice Assistance

        An ofﬁcial website of the United States government, Department of Justice.
        Here's how you know




    Home / Funding & Awards




    Emages SCA Comprehensive
    Community-based Adult Reentry
    Program
    Award Information
    Awardee: Establishing, Managing & Generating Effective Services, INc.
    Award #: 2018-CY-BX-0025
    Location: Chicago, IL
    Awardee County: Cook
    Congressional District: 3
    Status: Open
    Funding First Awarded: 2018
    Total funding (to date): $500,000
    Original Solicitation:
    BJA FY 18 Second Chance Act Comprehensive Community-Based Adult Reentry Program


    Description of original award (Fiscal Year 2018, $500,000)
    The Second Chance Act of 2007 (Pub. L. 110-199) provides a comprehensive response to the
    increasing number of incarcerated adults and juveniles who are released from prison, jail, and
    juvenile residential facilities and returning to communities. The Second Chance Act grant
    funding is designed to help communities develop and implement comprehensive and
    collaborative strategies that address the challenges posed by reentry and recidivism

https://bja.ojp.gov/funding/awards/2018-cy-bx-0025                                                        Exhibit A   1/3
1/25/2021        Case: 1:20-cv-06316
                             Emages SCADocument
                                       Comprehensive#: 33-1 Filed:Adult
                                                    Community-based 02/03/21     Page |2Bureau
                                                                        Reentry Program  of 3 ofPageID     #:204
                                                                                                 Justice Assistance

    reduction. Reentry is not a speciﬁc program, but rather a process that starts when an
    individual is initially incarcerated and ends when he or she has been successfully reintegrated
    in the community as a law-abiding citizen.

    Section 211 of the Act authorizes grants to nonproﬁt organizations and federally recognized
    Indian tribes that may be used for comprehensive evidenced-based wrap-around
    services/programs. The goal of the Comprehensive Community-Based Adult Reentry Program
    is the use of reentry plans that address the identiﬁed needs of the individuals and is
    supported by trained mentors to promote the safe and successful community reintegration of
    adults who have been incarcerated. These needs are often related to housing, employment,
    substance abuse, and mental health.

    The Second Chance Act Comprehensive Community-Based Adult Reentry Program supports
    organizations providing comprehensive reentry services to program participants who are
    screened, assessed, and identiﬁed for program participation pre-release. During the post-
    release phase of the reentry program, participants will receive case management services and
    be connected to evidence-based programming designed to ensure that the transition from
    prison or jail to the community is safe and successful.

    The grantee will provide pre-release mentoring and trauma-informed curriculum to 75 people
    with a sex offense charge or conviction that are returning to Chicago from Cook County Jail or
    Illinois Department of Corrections. Pre-release, the program will use standardized
    assessments and behavioral tools, such as motivational interviewing and cognitive behavior
    techniques, to identify and address criminogenic behaviors. Post-release, the program will
    provide individual and group counseling, case management, and aftercare services.

    CA/NCF




    Date Created: September 26, 2018



        Similar Awards
        Flagstaff Police Department JAG 2020


https://bja.ojp.gov/funding/awards/2018-cy-bx-0025                                                                    2/3
1/25/2021        Case: 1:20-cv-06316
                             Emages SCADocument
                                       Comprehensive#: 33-1 Filed:Adult
                                                    Community-based 02/03/21     Page |3Bureau
                                                                        Reentry Program  of 3 ofPageID     #:205
                                                                                                 Justice Assistance

        City of Escondido - FY 2020 Edward Byrne Memorial Grant

        County of El Paso, Texas JAG FY20: Category Two




https://bja.ojp.gov/funding/awards/2018-cy-bx-0025                                                                    3/3
